F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAY 27 2004
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    In re:

    DONALD E. ARMSTRONG,                                No. 03-4177
                                                     (BAP No. UT-02-007)
                Debtor.                                    (BAP)


    DONALD E. ARMSTRONG,

                Appellant,

    v.

    KENNETH A. RUSHTON, Trustee;
    STEPPES APARTMENTS, LTD.,

                Appellees.


                             ORDER AND JUDGMENT *


Before McCONNELL, ANDERSON, and BALDOCK, Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Appellant Donald E. Armstrong appeals a judgment of the Bankruptcy

Appellate Panel of this Circuit (BAP) affirming a temporary allowance order and

rejecting Armstrong’s argument that the order was void because the bankruptcy

judge eventually recused herself. Our jurisdiction arises under 28 U.S.C. § 158(d)

and, although we are reviewing a judgment of the BAP, we independently

review the underlying decision of the bankruptcy court. United States v. Myers

(In re Myers), 362 F.3d 667, 670 (10th Cir. 2004).

      We review the decision to allow a temporary claim under the Federal Rules

of Bankruptcy Procedure § 3018(a) for abuse of discretion. See generally

In re Marin Town Ctr., 142 B.R. 374, 379 (N.D. Cal. 1992). Under that standard,

the decision of the bankruptcy court will not be overturned unless we are firmly

and definitely convinced that the court made a clear error of judgment or

exceeded the bounds of permissible choice. Moothart v. Bell, 21 F.3d 1499, 1504

(10th Cir. 1994).

      In his opening brief, Armstrong lists eleven issues, many of which have

nothing to do with the temporary allowance order that is the subject of this




                                        -2-
                                         2
appeal. Those extraneous issues either go to the validity of the confirmed plan 1

or to cases and judgments over which this court has no jurisdiction.

      With respect to the temporary allowance order, we have reviewed the

briefs, the record, and the applicable law pursuant to the above-mentioned

standards, and we determine that Armstrong has established no reversible error in

this case. As we have noted in several other decisions issued this day, the fact

that the BAP has recently found that the bankruptcy court lacked jurisdiction to

enter criminal contempt sanctions against Armstrong in a related matter has no

bearing on this appeal. Armstrong’s motion to file a supplemental appendix is

GRANTED. The judgment of the BAP is AFFIRMED for substantially the same

reasons stated by that panel in its order filed May 9, 2003. The mandate shall

issue forthwith.


                                                    Entered for the Court



                                                    Bobby R. Baldock
                                                    Circuit Judge




1
      We have today held that the BAP correctly dismissed the appeal from the
bankruptcy court order confirming the plan. See Armstrong v. Rushton ,
No. 02-4101 (10th Cir. ____________ 2004).

                                         -3-